DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Claims 1-12 and 14-21 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 12 and 14 recite “ The light modulation element”; however, there is no positive recitation of a light modulation element in claims 10, 11 and 14. There is insufficient antecedent basis for this limitation in the claim. Applicant has support for a  “ light modulating element”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goulding et al. (GB 2387603 A).
Regarding claims 1-3 and 15, Goulding et al. teach a medium (liquid crystalline medium; abstract, claims and examples) comprising one or more dielectrically negative compound and one or more dielectrically positive compounds (i.e.  1st embodiment; page 28, lines 5-35), characterized in that the medium exhibits a dielectrically anisotropy in the range of from 0.1 or more to 5 or less (page 7, lines 19-22 & Comparative Example 2) encompassing the instant claimed range of  -0.10 to 0.10. Goulding et al. teach the medium comprising one or more dielectrically negative compounds selected from the group of formulae IVa to IVh ( Component D; page 24, line 34- page 26, line 5): 
    PNG
    media_image1.png
    769
    541
    media_image1.png
    Greyscale
meeting the limitation of formulae IA, IB, and IC as instantly claimed. Golding et al. teach the medium comprising one or more dielectrically positive compounds selected from the group of formulae IIIa to IIIg (Component C; page 22, line 4- page 23, line 34): 

    PNG
    media_image2.png
    465
    489
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    323
    508
    media_image3.png
    Greyscale
meeting the limitation of formulas III and III-1 as instantly claimed. Goulding et al. further teach the compound of CC-3-V1 and CC-5-V in Example 6 meeting the limitation of formula O-18 as instantly claimed. 
Although Goulding et al. do not explicitly show any exemplary embodiments as recited by the instant claims, Goulding et al. recognize each and every component as recited by the liquid crystalline medium as currently claimed. Furthermore, Goulding et al. teach each and every recited component are preferred and well-known to one skilled in the art (see page 43, lines 10-22 and examples).Therefore, one of ordinary skilled in the art would be guided by the preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  In re Aller, 105 USPQ 233, 235; 220 F2d 454 (CCPA 1955).
Further regards to claim 1, Goulding et al. do not explicitly teach the medium exhibits a ε║ and ε┴ each, independently from another, of ≥3 to ≤10 as instantly claimed. Goulding teaches each and every chemical compound recited by the independent claim 1 LC mixture .  Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the mixture according to Goulding is expected to exhibits a ε║ and ε┴ each, independently from another, of ≥3 to ≤10 as that of instant application. However, it is the position of the examiner that those characteristics are inherent, given that the liquid crystalline medium disclosed by Goulding et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
	Regarding claim 4, Goulding et al. teach the medium comprising one or more compounds selected from the group of formulae Va and Vc to Ve ( Component E, page 23,lines 9- 35): 


    PNG
    media_image4.png
    82
    429
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    245
    504
    media_image5.png
    Greyscale
meeting the limitation of formula IV as instantly claimed. 
	Regarding claim 5, Goulding et al. teach the medium comprising one or more compounds selected from the group of formulae Vb (page 23, line 20): 

    PNG
    media_image6.png
    64
    509
    media_image6.png
    Greyscale
meeting the limitation formula V as instantly claimed. 
	Regarding claim 6, Goulding et al. teach an amount of compounds of formulae IA and/or IB and/or IC in the liquid crystalline medium as whole is at least 10% (Component D; examples and page 31, lines 22-24).
Regarding claim 7, Goulding et al. teach an amount of compounds of formulae II and/or III in the liquid crystalline medium as whole in the range 2 to 90% (Component C; examples and page 31, lines 18-20).
Regarding claim 8, Goulding et al. teach an amount of compounds of formulae IV and/or V in the liquid crystalline medium as whole in the range 2 to 70% (Component E; examples and page 31, lines 26-28).
Regarding claim 9, Goulding et al. teach the medium a birefringence in the range from 0.008 or more to 0.35 or more (Δn is in the range of 0.060 to 0.200; page 32, line 11-14).
Regarding claim 10, Goulding et al. teach the light modulation element utilizing the flexoelectric effect comprising the medium ( examples , claims and page 5, line 27- page 6,line 4 & page 38, lines 15-35).
Regarding claims 11 and 12, Goulding et al. teach the light modulation element (examples , claims and page 5, line 27- page 6,line 4 & page 38, lines 15-35).
Claim 11 is a product-by-process claim. Examiner notes claim 11 recites product by process language, “wherein the light modulation is induced by an applied in-plane electric effect." Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. Claim 12 refer only to the process of “induced retardation”.  The induced retardation is not a positive recitation in claims 1 or 11. 
Examiner suggests deleting “product by process” claim language. 
Regarding claim 14, Goulding et al. teach an electro-optical device comprising the light modulation element (examples, claims and page 5, line 27- page 6, line 4 & page 38, lines 15-35).
Regarding claim 18, Goulding et al. do not explicitly teach the medium exhibits a ε║ and ε┴ each, independently from another, of ≥3 to approximately ≤8 as instantly claimed. However, it is the position of the examiner that those characteristics are inherent, given that the liquid crystalline medium disclosed by Golding et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Regarding claim 19, Goulding et al. do not explicitly teach the medium exhibits a ε║ and ε┴ each, independently from another, of ≥7 to ≤10 as instantly claimed. However, it is the position of the examiner that those characteristics are inherent, given that the liquid crystalline medium disclosed by Goulding et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Regarding claim 20, Goulding et al. teach the medium exhibits a dielectric anisotropy of preferably of 0 or more  and 5 or less, which encompasses the instant claimed range of -0.05 to + 0.05 as instantly claimed ( see page 7, lines 14-22).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goulding et al. (GB 2387603 A) as applied to claims 1-12, 14-15 and 18-20 above, and further in view of Kurihara et al. (US 2017/0283698 A1).
Regarding claims 16 and 17, Kurihara et al. do not explicitly recite wherein the one or more compounds of formula O-18 are selected from the group consisting of the following compounds O-18a to O-18 as claimed in 16 or O-18e to O-18h as claimed in 17. Examiner has added Kurihara et al. to teach it is well-known to include a compound represented by formula (2-1): 
    PNG
    media_image7.png
    64
    288
    media_image7.png
    Greyscale
 having a small viscosity, wherein R3 and R4 are independently alkyl having 1 to 12 carbons or alkenyl having 2 to 12 carbons (see abstract, claims, examples and [0026]) to a liquid-crystalline medium comprising one or more dielectrically negative compounds and one or more dielectrically positive compounds (abstract and examples). More specifically, Kurihara et al. teach the compound represented by formula (2-1) [0070] may be represented as V-HH-V [0150] meeting the limitation of O-18e or 2-HH-3 [0150] meeting the limitation of O18a as instantly claimed. Kurihara et al. and Goulding et al. are analogous art in the liquid crystalline medium field. Therefore, one of ordinary skilled in the art would modify the liquid crystalline medium of Goulding to include a compound represented by formula (2-1) as taught by Kurihara et al. in view of having a small viscosity. 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
A) Applicants argue the objective of Goulding is explicitly stated to be to switch a mixture of the ULH type comprising a chiral component, a bimesogenic component and a dielectrically positive component flexoelectrically.  The mixture is clearly taught away from by the disclosure of Goulding. Goulding clearly and explicitly teaches away from mixtures as claimed herein by requiring that the mixtures of Goulding have a high Δε as clearly stated on page of  Goulding. And further insight is provided by the examples and comparative examples with comments regarding the sufficient of dielectric anisotropy. 
A) Examiner respectfully disagrees.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Goulding specifically teaches mixtures has dielectric anisotropy in the range preferably 0.1 or more to 5 or less ( page 7, lines 19-22) encompassing the instant claimed range of -0.10 to +0.10. One of ordinary skill would be guided by the “preferably” language in the disclosure. 
Although Goulding et al. do not explicitly show any exemplary embodiments as recited by the instant claims, Goulding et al. recognize each and every component as recited by the liquid crystalline medium as currently claimed. Furthermore, Goulding et al. teach each and every recited component are preferred and well-known to one skilled in the art (see page 43, lines 10-22 and examples).Therefore, one of ordinary skilled in the art would be guided by the preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  In re Aller, 105 USPQ 233, 235; 220 F2d 454 (CCPA 1955).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dielectrical neutral LC mixture, helix, field strength or high voltage ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is maintained. 
B) Applicants also argue that Goulding does not teach or suggest that the medium exhibit for both ε║ and ε┴ each, independently from another, of ≥3 to ≤10 as instantly claimed, especially not in conjunction with the dielectric anisotropy being in the range of -0.10 to +0.10.  Inherency requires more than just the claimed property might occur in compositions with the generic disclosure of a reference. Noted is that it is well-known that a liquid-crystalline media’s characteristic depend on all the components of the mixtures. Also, notes that even in Robertson, relied on as the authority for this legal approach, the rejection failed in court as there was a failure by the USPTO to make an adequate showing of why inherency would be expected in view of the teaching of the cited art therein. Therefore, the withdrawal of the rejection is requested. 
B) Examiner agrees that Goulding et al. do not explicitly teach the medium exhibits a ε║ and ε┴ each, independently from another, of ≥3 to ≤10 as instantly claimed. However, Goulding specifically teaches mixtures has dielectric anisotropy in the range preferably 0.1 or more to 5 or less ( page 7, lines 19-22) encompassing the instant claimed range of -0.10 to +0.10. One of ordinary skill would be guided by the “preferably” language in the disclosure. Goulding teaches each and every chemical compound recited by the independent claim 1 LC mixture .  Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the mixture according to Goulding is expected to exhibits a ε║ and ε┴ each, independently from another, of ≥3 to ≤10 as that of instant application.
Also, it is the position of the examiner that those characteristics are inherent, given that the liquid crystalline medium disclosed by Goulding et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Therefore, the rejection is maintained. 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See  Tarumi et al. (US 2001/0045545A1; see abstract, claims, examples and [0029, 0168 and 0210]) teach a liquid-crystalline media comprising one or more dielectrically negative compounds, one or more dielectrically positive compounds and one or more compounds of formula O-18 as instantly claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722